                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MICHAEL O’CALLAGHAN,                               Case No. 3:18-cv-1641-YY

               Plaintiff,                          ORDER

        v.

 CITY OF PORTLAND, MAYOR TED
 WHEELER, POLICE CHIEF DANIELLE
 OUTLAW, PACIFIC PATROL
 SERVICES, and RAPID RESPONSE BIO
 CLEAN,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Y. You issued Findings and Recommendations

(“F&R”) in this case on September 24, 2019. ECF 80. Magistrate Judge You recommended that

the motions to dismiss filed by Pacific Patrol Services, Mayor Ted Wheeler, Police Chief

Danielle Outlaw, and Rapid Response Bio Clean (ECF 73, 75, 76) should be GRANTED and

that Plaintiff Michael O’Callaghan’s amended complaint (ECF 70) should be DISMISSED

WITH PREJUDICE. The Court ADOPTS the Findings and Recommendations.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.


PAGE 1 – ORDER
§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       Mr. O’Callaghan filed an “answer to motion to dismiss” in response to Judge You’s

F&R. ECF 82. The Court construes this filing as Mr. O’Callaghan’s objections to Judge You’s

F&R. Pacific Patrol Services, the City of Portland, Mayor Ted Wheeler, and Police Chief

Danielle Outlaw filed responses to the objections (ECF 84, 85). Rapid Response Bio Clean did

not file a response. None of the defendants filed objections.

       The Federal Rules of Civil Procedure require a party to “file specific written objections to

the proposed finding and recommendations.” Fed. R. Civ. P. 72(b). Mr. O’Callaghan does not

specify a portion of Judge You’s F&R to which he objects. Instead, he briefly restates the

allegations of his amended complaint. That does not meet Rule 72(b)’s “specific written



PAGE 2 – ORDER
objection[]” requirement and amounts to a “general” objection. Id. The Court cannot consider

general objections, and thus reviews Judge You’s F&R as if Mr. O’Callaghan had not objected.

See Ben-Salah v. Sterling Jewelers Inc. of Delaware, No. 2018 WL 557843, at *1 (D. Or. Jan.

25, 2018), aff'd sub nom. Ben-Salah v. Sterling Jewelers, Inc., 770 F. App'x 869 (9th Cir. 2019)

(reviewing de novo only issues to which plaintiff specifically objected).

       For those portions of Judge You’s Findings and Recommendations to which neither party

has objected, this Court follows the recommendation of the Advisory Committee and reviews

those matters for clear error on the face of the record. No such error is apparent.

       The Court ADOPTS Judge You’s Findings and Recommendation. This case will be

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       DATED this 16th day of March, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
